DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2019/0115016) in view of Fume (US 20170270086).
With respect to claim 1, Seok teaches a dialogue system (e.g. a dialogue system 100 Fig 1 [0073]) comprising: 
a storage (e.g. storage 140 Fig 1 [0073]) configured to store various information necessary for the dialogue system 100 to execute an operation (e.g. configured to store various information necessary for the dialogue system 100 to execute an operation [0073]); 
a speech recognizer (e.g. an input processor 110 Fig 1 [0073]) configured to receive a speech signal (e.g. to receive  a voice of the user [0074]), to convert the received speech signal into text (e.g. converts the voice into a spoken sentence in a text format [0075]), and 
a result processor (e.g. a result processor 130 Fig 1 [0073]) configured to generate a response corresponding to the text by the speech recognizer, and to control an output of the generated response (e.g. generates and outputs a dialogue response and a command necessary to execute the delivered action, as suggested in [0083], the dialogue response can be output as text).
However, Seok fails to teach to store information about a standard language corresponding to a nonstandard language and a language of inaccurate pronunciation; and 
to correct the converted text into text of the standard language based on information stored in the storage when it is determined that the converted text corresponds to the nonstandard language or the inaccurate pronunciation;
Fume teaches to store information (e.g. to store a computer program [0144]-[0145]) about a standard language corresponding to a nonstandard language and a language of inaccurate pronunciation (e.g. about a character string to be corrected 52, Fig 3 [0047] corresponding to a recognition error as suggested in [0047] i.e.  a nonstandard language and a language of inaccurate pronunciation); and 
to correct the converted text into text of the standard language based on information stored in the storage (e.g. and to correct character string 52 of Fig 3, see Fig 4 [0052] based on information stored in storage 902/903 of Fig 21 as suggested in [0144]-[0145])  when it is determined that the converted text corresponds to the nonstandard language or the inaccurate pronunciation (e.g. when it is determined that the converted text 52 corresponds to the nonstandard language or the inaccurate pronunciation, see Figs 3-5, 9-11);
Seok and Fume are analogous art because they all pertain to storing information to execute an operation/correcting recognition error. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Seok with the teachings of Fume to include: to store information about a standard language corresponding to a nonstandard language and a language of inaccurate pronunciation; and 
to correct the converted text into text of the standard language based on information stored in the storage when it is determined that the converted text corresponds to the nonstandard language or the inaccurate pronunciation, as suggested by Fume. The benefit of the modification would be to automatically estimate the recognition error portion, Fume [0097].
With respect to claim 2, Seok in view of Fume teaches the dialogue system according to claim 1, further comprising: a first input device configured to receive the speech signal (Fume e.g. Fig 2 a first acquisition unit 11 acquires the spoken content of the talk by the lecturer, as the first speech of the first speaker [0072], see also input 210 of Figs 6-14 and 18 of Seok), wherein: the storage is configured to store information about text corresponding to a plurality of speech signals (Fume e.g. the storage of Fig 21 stores information about text corresponding to first speech signal and a second speech signal, as suggested in Fig 7); and the speech recognizer is configured to convert the received speech signals into text based on information stored in the storage (Fume e.g. Figs 6-7 discloses converting the received speech signals into text, [0072]-[0096] based on information stored in the storage 902/903 of Fig 21 as suggested in [0144]-[0145]).
With respect to claim 3, Seok in view of Fume teaches the dialogue system according to claim 2, further comprising: a natural language understanding portion (Seok e.g. dialogue manager 120 Fig 1 [0073]) configured to identify an intention of a user's utterance based on the text converted by the speech recognizer, and to determine an action corresponding to the identified intention of the user's utterance (Seok e.g. dialogue manager 120 determines an action corresponding to the intention of the user, [0078]-[0081]), wherein, when it is determined that the action is not determined in the natural language understanding portion (e.g. when the action is not determined in the recognition portion as suggested in character string 52 of Fig 3 [0047] of Fume), the speech recognizer is configured to identify similarities between the received speech signal and the plurality of speech signals stored in the storage (e.g. calculate similarities between the received first speech signal and the second and/or subsequent speech signals stored in the storage of Fig 21 of Fume, as suggested in [0056]-[0064]), respectively, and to identify text corresponding to the speech signal higher than a certain similarity among the identified similarities (e.g. the estimation unit 23 estimates the character string in the similar block in which the estimated similarity is equal to or more than a threshold, as the character string to be corrected, Fume [0064], [0087]-[0095]).
With respect to claim 4, Seok in view of Fume teaches the dialogue system according to claim 2, further comprising: a natural language understanding portion (Seok e.g. dialogue manager 120 Fig 1 [0073]) configured to identify an intention of a user's utterance based on the text converted by the speech recognizer, and to determine an action corresponding to the identified intention of the user's utterance (Seok e.g. dialogue manager 120 determines an action corresponding to the intention of the user, [0078]-[0081]), wherein, when it is determined that the action is not determined in the natural language understanding portion (e.g. when the action is not determined in the recognition portion as suggested in character string 52 of Fig 3 [0047] of Fume), the speech recognizer is configured to identify similarities between the received speech signal and the plurality of speech signals stored in the storage (e.g. calculate similarities between the received first speech signal and the second and/or subsequent speech signals stored in the storage of Fig 21 of Fume, as suggested in [0056]-[0064]), respectively, and to identify text corresponding to the speech signal having the highest similarity among the identified similarities (e.g. the estimation unit 23 estimates the character string in the similar block in which the estimated similarity is equal to or more than a threshold, as the character string to be corrected, Fume [0064], [0087]-[0095]).
With respect to claim 5, Seok in view of Fume teaches the dialogue system according to claim 1, further comprising: a natural language understanding portion (Seok e.g. dialogue manager 120 Fig 1 [0073])  configured to identify an intention of a user's utterance based on the text corrected by the speech recognizer (e.g. identify an intention of a user's utterance based on the text corrected by the speech recognizer, as suggested in Figs 3-4, 9-11 of Fume, as modified in the rejection of claim 1), and to determine an action corresponding to the identified intention of the user's utterance (Seok e.g. determine an action corresponding to the intention of the user [0073]), wherein the result processor is configured to generate a response corresponding to the determined action (Seok e.g. result processor 130 generates and outputs a dialogue response and a command necessary to execute the delivered action [0083]), and to convert text corresponding to the generated response  into the speech signal (Seok e.g. the dialogue response can be output as text [0083]).
With respect to claim 6, Seok in view of Fume teaches the dialogue system according to claim 1, further comprising: 
a second input device (Seok e.g. a non-voice input device 220 Fig 6 [0119]) configured to receive at least one of user input, vehicle state information, driving environment information, or user information (Seok e.g. A gesture, an expression, or a visual line direction of the user used as means for a command input may be recognized through a video captured by the camera. Alternatively, a state (drowsy state or the like) of the user may also be ascertained through a video captured by the camera [0120], also [0121]); 
a situation information processor (Seok e.g. situation information processor 112 Fig 8 [0135]) configured to determine the user's context based on at least one information received by the second input device (Seok e.g. dialogue system 100 may ascertain an intention of the user more accurately through such situation understanding [0135]); and 
a natural language understanding portion (Seok e.g. dialogue manager 120 Fig 1 [0073])  configured to identify an intention of a user's utterance based on the text corrected by the speech recognizer (e.g. identify an intention of a user's utterance based on the text corrected by the speech recognizer, as suggested in Figs 3-4, 9-11 of Fume, as modified in the rejection of claim 1), and to determine an action corresponding to the identified intention of the user's utterance and the user's context (Seok e.g. determine an action corresponding to the intention of the user [0073] and [0135]), wherein the result processor is configured to generate a response corresponding to the determined action (Seok e.g. result processor 130 generates and outputs a dialogue response and a command necessary to execute the delivered action [0083]), and to convert text corresponding to the generated response  into the speech signal (Seok e.g. the dialogue response can be output as text [0083]).
With respect to claim 7, Seok in view of Fume teaches the dialogue system according to claim 6, wherein the speech recognizer is configured to determine whether the converted text corresponds to the nonstandard language or the inaccurate pronunciation based on the identified intention of the user's utterance and the user's context (Fume e.g. Figs 3-4, 9-11 suggest the speech recognizer is configured to determine whether the converted text 52/62/65/68 corresponds to the nonstandard language or the inaccurate pronunciation based on the identified intention of the user's utterance and the user's context).
With respect to claim 8 (similarly claim 14), Seok teaches a vehicle (e.g. vehicle 200 Figs 2, 6-17 [0086]-[0087]) comprising: 
a first input device (e.g. a voice input device 210 Fig 2 [0092], see also Figs 6-17) configured to receive a speech signal (e.g. voice input device 210 may include a microphone configured to receive a sound input [0092]); 
a second input device (e.g. a non-voice input device 220 Fig 6 [0119], see also Figs 6-17) configured to receive at least one of user input, vehicle state information, driving environment information, or user information (e.g. A gesture, an expression, or a visual line direction of the user used as means for a command input may be recognized through a video captured by the camera. Alternatively, a state (drowsy state or the like) of the user may also be ascertained through a video captured by the camera [0120], also [0121]); 
a storage (e.g. storage 140 Fig 1) configured to store text corresponding to each of a plurality of speech signals and information about a standard language corresponding to each text (e.g. Figs 3-4 [0278]-[0283] suggest to store text corresponding to each of a plurality of speech signals and information about a standard language corresponding to each text); and 
a dialogue system (e.g. the dialogue system 100 of Fig 1) configured to: convert the received speech signal into text of the standard language based on the information stored in the storage (e.g. converts the voice into a spoken sentence in a text format [0075], see also Fig 20 [0278]-[0283]), identify an intention of the user's utterance based on the converted text ( e.g. dialogue manager 120 determines an action corresponding to the intention of the user, [0078]-[0081]), determine the user's context based on at least one information received by the second input device ( e.g. dialogue system 100 may ascertain an intention of the user more accurately through such situation understanding [0135]), determine an action corresponding to the identified intention of the user's utterance and the determined user's context ( e.g. determine an action corresponding to the intention of the user [0073] and [0135]), generate a response corresponding to the determined action, and output the generated response ( e.g. result processor 130 generates and outputs a dialogue response and a command necessary to execute the delivered action [0083]), wherein the text corresponding to each of the plurality of speech signals comprises text in the standard language (e.g. the text in Figs 3-4 correspond to each of the plurality of speech signals comprises text in the standard language).
However, Seok fails to teach wherein the text corresponding to each of the plurality of speech signals comprises text in a nonstandard language, and text in a language of inaccurate pronunciation.
Fume teaches text corresponding to each of the plurality of speech signals comprises text in a nonstandard language, and text in a language of inaccurate pronunciation (e.g. the text in Figs 3-4, 9-11 comprises text in a nonstandard language, and text in a language of inaccurate pronunciation i.e. text of recognition error 52, 62, 65, 68). 
Seok and Fume are analogous art because they all pertain to storing information to execute an operation/correcting recognition error. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Seok with the teachings of Fume to include: wherein the text corresponding to each of the plurality of speech signals comprises text in a nonstandard language, and text in a language of inaccurate pronunciation, as suggested by Fume. The benefit of the modification would be to automatically estimate the recognition error portion, Fume [0097].
With respect to claim 9, Seok in view of Fume teaches the vehicle according to claim 8, further comprising: a display (Seok e.g. display 231 Fig 2) configured to output the generated response as an image (Seok e.g. outputs the generated response as an image, as suggested in [0123], [0140]); and a speaker (Seok e.g. speaker 232 Fig 2) configured to output the generated response as audio (Seok e.g. outputs the generated response as audio, as suggested in [0123], [0140]).
With respect to claim 10 (similarly claim 17), Seok in view of Fume teaches the vehicle according to claim 8, further comprising: a controller (Seok e.g. a controller 240 Fig 10) configured to control at least one of an air conditioner, windows, doors, seats, an audio/video/navigation (AVN), a heater, a wiper, side mirrors, internal lamps, or external lamps in response to the response output from the dialogue system (Seok e.g. controller 240 may control an air conditioning device 251, a window 252, a door 253, a seat 254, or an AVN 255 provided in the vehicle 200 in accordance with a response output by the dialogue system 100 [0154]).
With respect to claim 11, Seok in view of Fume teaches the vehicle according to claim 8, wherein, when it is determined that the action has not been determined (Fume e.g. when the recognition error is determined i.e. the action has not been determined, as suggested in Fig 3), the dialogue system is configured to identify similarities between the received speech signal and the plurality of speech signals stored in the storage (e.g. calculate similarities between the received first speech signal and the second and/or subsequent speech signals stored in the storage of Fig 21 of Fume, as suggested in [0056]-[0064]), respectively, to identify text corresponding to the speech signal higher than a certain similarity among the identified similarities (Fume e.g. the estimation unit 23 estimates the character string in the similar block in which the estimated similarity is equal to or more than a threshold, as the character string to be corrected, Fume [0064], [0087]-[0095]), and to determine the action for the identified text (Seok e.g. to determine at least one action candidate including the action corresponding to the speech and a factor value of an action factor used to execute the at least one action candidate [0023]).
With respect to claim 12, Seok in view of Fume teaches the vehicle according to claim 11, wherein the dialogue system is configured to store information about the determined action and the identified text in the storage when the action for the identified text is determined (Seok e.g. Fig 20 [0278]-[0283] suggest to store information about the determined action and the identified text in the storage when the action for the identified text is determined).
With respect to claim 13, Seok in view of Fume teaches the vehicle according to claim 8, wherein the dialogue system is configured to store information about the determined action and the converted text in the storage when an action for the converted text is determined (Seok e.g. Fig 20 [0278]-[0283] suggest to store information about the determined action and the converted text in the storage when an action for the converted text is determined).
With respect to claim 15, Seok in view of Fume teaches the method according to claim 14, wherein the determining of the action comprises: receiving at least one of user input, vehicle state information, driving environment information, or user information (Seok e.g. A gesture, an expression, or a visual line direction of the user used as means for a command input may be recognized through a video captured by the camera. Alternatively, a state (drowsy state or the like) of the user may also be ascertained through a video captured by the camera [0120], also [0121]); 
determine the user's context based on the received at least one information (Seok e.g. dialogue system 100 may ascertain an intention of the user more accurately through such situation understanding [0135]); 
identifying the intention of the user's utterance based on the converted text (e.g. identify an intention of a user's utterance based on the text corrected by the speech recognizer, as suggested in Figs 3-4, 9-11 of Fume, as modified in the rejection of claim 1); and 
determining the action corresponding to the identified intention of the user's utterance and the determined user's context (Seok e.g. determine an action corresponding to the intention of the user [0073] and [0135]).
With respect to claim 16, Seok in view of Fume teaches the method according to claim 14, further comprising: when it is determined that the action has not been determined (e.g. when the action is not determined in the recognition portion as suggested in character string 52 of Fig 3 [0047] of Fume), identifying similarities between the received speech signal and the plurality of speech signals stored in the storage (e.g. calculate similarities between the received first speech signal and the second and/or subsequent speech signals stored in the storage of Fig 21 of Fume, as suggested in [0056]-[0064]), respectively; 
identifying text corresponding to the speech signal higher than a certain similarity among the identified similarities (e.g. calculate similarities between the received first speech signal and the second and/or subsequent speech signals stored in the storage of Fig 21 of Fume, as suggested in [0056]-[0064]); determining the action for the identified text (Seok e.g. dialogue system 100 may ascertain an intention of the user more accurately through such situation understanding [0135]); and 
storing information about the determined action and the identified text in the storage when the action for the identified text is determined (Seok e.g. Fig 20 [0278]-[0283] suggest to store information about the determined action and the identified text in the storage when the action for the identified text is determined).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675